DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.  Applicant specifically argues in the paragraph spanning Remarks pages 8-9 that the examiner “interpreting the feature of displaying a data model on a user interface as encompassing a person drawing on a piece of paper cannot be said to be giving the words of the claims their plan meaning as required [per MPEP § 2111].”  
The examiner respectfully disagrees and points to relevant portions of the PTAB Decision on Appeal, mailed 09/02/2020.  The bolded portions below support the examiner’s position that the claims are not integrated into a practical application, and do not add significantly more than the abstract idea to render the claims patent-eligible, as discussed below.

First, in analyzing Step 2A, Prong Two considerations on page 16, the Board reasoned that 

Nor is this invention analogous to that which the court held eligible in McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016). There, the claimed process used a McRO, 837 F.3d at 1315.  Notably, the recited process automatically animated characters using particular information and techniques-an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea.  Id. at 1316.
But unlike the claimed invention in McRO that improved how the physical display operated to produce better quality images, the claimed invention here merely represents information for an EA tool by determining processes associated with identified shortcuts. This generic computer implementation is not only directed to mental processes and certain methods of organizing human activity, but also does not improve a display mechanism as was the case in McRO. See SAP Am. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (distinguishing McRO).
(Emphasis added).

Second, in analyzing Step 2B, considerations on page 22, the Board reasoned that 

As noted previously, there is ample evidence of this generic computing functionality in not only the cited case law, but also Appellant's own Specification.  See, e.g., Fair Warning, 839 F.3d at 1096 (noting that using generic computing components like a microprocessor or user interface do not transform an otherwise abstract idea into eligible subject matter); Spec. ¶¶ 1, 11-22, 45 (describing generic computer components used to implement the invention). Therefore, the additional recited elements do not

In conclusion, the additional recited elements – considered individually and as an ordered combination – do not add significantly more than the abstract idea to provide an inventive concept under Alice/Mayo step two when reading claim 1 as a whole. See Alice, 573 U.S. at 221; see also Guidance, 84 Fed. Reg. at 56.
(Emphasis added).


Claim Interpretation
Specification Explicit Definitions

	The following explicit definitions, set forth by Applicant in the Specification as-filed at paragraphs [0008], [0009], and [0014], are controlling for claim interpretation.  See MPEP § 2173.05(a).  These explicit definitions affirmatively state that the noun “is” to mean something, and they are reproduced here for convenience as the sentences they appear in:

As used herein, the term EA tool is intended to mean a tool that can at least organize the information via a data methodology (e.g., canonical model, non-canonical model, tree-like representation, etc.). A data methodology can include information relating to business functions with information relating to application functions that support the business functions and with information relating to application components that implement the application functions.  ¶ [0008].

As used herein, a shortcut type is a category of shortcuts that operate with the same and/or similar function.  ¶ [0009].

As used herein, the configuration file is an initial setting for an application and/or operating system of an application.  ¶ [0014].

Specification Terms With Examples

The following terms, set forth by Applicant in the Specification as-filed at paragraphs [0009] and [0010], are informative for claim interpretation by providing examples but not binding as explicit definitions.  These are not explicit definitions by their wording of stating a noun only “includes” things.  Therefore these terms are given their plain and ordinary meaning known to one of ordinary skill in the art, and they are reproduced here for convenience as the sentences they appear in:

As used herein, a shortcut includes a number of intermediaries that are executed from a single selection.  ¶ [0009].

As used herein, intermediaries include executed applications and/or executed processes.  ¶ [0009].

As used herein, a data model includes a representation of data that can be in a canonical model, but also includes non-canonical model data types.  ¶ [0010].

As used herein, a canonical model includes a design pattern that is used to communicate between different data types.  ¶ [0010].

As used herein, data types include a categorization of data into a group that includes the same and/or similar features. For example, data types can include, but are not limited to: real, integer, and/or Boolean data types.  ¶ [0010].

Representative Claim 1 as Currently Recited

Independent claim 1 (with limitations substantively similar to independent claims 21 & 27) currently recites:

1.  A system comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: 
generate a representation of data to represent information for an enterprise architecture tool associated with a plurality of user perspectives, wherein the enterprise architecture tool is configured to organize the information via a data methodology; 
receive a plurality of categorizations of data types to include within the representation of data, wherein data within each categorization of data type is associated with a feature of a plurality of features, and wherein the plurality of 
define a plurality of categories of shortcuts, wherein each category of shortcut operates with one of the plurality of features; 
identify a first intermediary executed from a single selection within the representation of data; 
categorize the identified first intermediary into one of the defined plurality of categories of shortcuts; 
determine one or more unknown executed applications and processes of the identified first intermediary executed from the single selection based on the received plurality of categorizations of data types by determining a number of applications and interactions executed when a particular shortcut is utilized;  
generate a data model in a canonical model data type based on the determined one or more unknown executed applications and processes of the identified first intermediary executed from the single selection, 2Serial No. 14/266,531wherein the data model includes canonical data models from the plurality of user perspectives, wherein the data model utilizes both canonical model data and non-canonical model data and includes information relating to the determined unknown executed applications and processes; and 
display the data model on a user interface, wherein displaying the data model comprises displaying information relevant to the plurality of user perspectives.



Representative Claim 1 With Explicit Definitions or Terms with Examples Inserted for Context

	Claim 1 is presented below with an emphasized “wherein” clause inserted by the examiner for the first instance of each (i) explicitly defined term, and (ii) each term with examples, to provide context for the claims.  This drafting exercise is provided to illustrate how the examiner fully interprets the claim language when discussing the Subject Matter Eligibility rejection set forth below.

1.  A system comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: 
generate a representation of data to represent information for an enterprise architecture tool associated with a plurality of user perspectives, wherein the enterprise architecture tool is configured to organize the information via a data methodology; 
receive a plurality of categorizations of data types to include within the representation of data, wherein a data type includes a categorization of data into a group that includes the same and/or similar features, wherein data within each categorization of data type is associated with a feature of a plurality of features, and wherein the plurality of categorizations of data types include canonical model data types wherein a canonical model includes a design pattern that is used to communicate between different data types; 
define a plurality of categories of shortcuts, wherein a shortcut includes a number of intermediaries that are executed from a single selection, wherein each category of shortcut operates with one of the plurality of features; 
identify a first intermediary executed from a single selection within the representation of data, wherein an intermediary includes an executed application and/or an executed process; 
categorize the identified first intermediary into one of the defined plurality of categories of shortcuts; 
determine one or more unknown executed applications and processes of the identified first intermediary executed from the single selection based on the received plurality of categorizations of data types by determining a number of applications and interactions executed when a particular shortcut is utilized;  
generate a data model in a canonical model data type based on the determined one or more unknown executed applications and processes of the identified first intermediary executed from the single selection, wherein a data model includes a representation of data that can be in a canonical model, but also includes non-canonical model data types, 2Serial No. 14/266,531wherein the data model includes canonical data models from the plurality of user perspectives, wherein the data model utilizes both canonical model data and non-canonical model data and includes information relating to the determined unknown executed applications and processes; and 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 16-18, and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In January 2019, the United States Patent and Trademark Office ("USPTO") published revised guidance on the application of § 101. See USPTO's 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("Guidance").  Under that guidance, we first look to whether the claim recites:
any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
additional elements that integrate the judicial exception into a practical application (see MANUAL OF PATENT EXAMINING PROCEDURE (“MPEP”) §§ 2106.05(a)-(c), (e)-(h) (9th ed. Rev. 10.2019, June 2020)).
Only if a claim (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
adds a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field (see MPEP § 2106.05(d)); or
simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See Guidance, 84 Fed. Reg. at 56.

As the Specification explains, a cloud computing network can use various tools to automate deploying, arranging, coordinating, and managing computer systems, middleware, and associated services. Spec. ¶ 8. These tools include EA tools that collect and model information relating to business transactions as well as the applications and technology that implement those transactions. Id. To this end, EA tools organize information via a data methodology, such as a canonical or non-canonical model, a tree-like representation, etc. Id.
EA tools can include information from different users' perspectives, such as business and information technology (IT) perspectives, and different users can add information from their perspective. See Spec. ¶¶ 9, 27-29.  This added information can include "shortcuts," such that the information may not fully describe the execution of various applications that perform the shortcut. Spec. ¶ 9.  Moreover, shortcuts can include "intermediaries," namely applications or processes that are executed from a single selection.  Id.	Shortcuts can also be categorized by their type, namely those that operate with the same or similar function. Id.
See Spec. ¶¶ 23-29.
Another key aspect of the invention is determining unknown intermediaries for each identified shortcut. Spec. ¶¶ 34, 44. To this end, imported information relating to the application architecture is used to determine applications and/or interactions that are executed when a particular shortcut is used. Spec. ¶ 44.

	Guidance Step 1 Analysis:
Turning to claims 1, 21, and 27, the claims recite a system, non-transitory computer readable medium, and a method, respectively.  Therefore, the claims fall within the categories of § 101.  

Guidance Revised Step 2A:
Nevertheless, a determination must still made as to whether the claim is directed to a judicial exception, namely an abstract idea.  To this end, a determination must be made whether the claim (1) recites a judicial exception, and (2) fails to integrate the exception into a practical application.  If both elements are satisfied, the claim is directed to a judicial exception under step 2A.

Guidance Revised Step 2A, Prong One Analysis:
To determine whether a claim recites an abstract idea, (1) identify the claim's specific limitations that recite an abstract idea, and (2) determine whether the identified limitations fall within certain subject matter groupings, namely, (a) mathematical concepts; (b) certain methods of organizing human activity; or (c) mental processes.
Here, apart from the recited (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium, all of limitations recited by claims 1, 21, and 27 fit squarely within at least one of the above categories of the USPTO's guidelines. When read as a whole, the recited limitations are directed to representing information for an EA tool by determining processes associated with identified intermediaries and shortcuts.  That is, apart from the recited (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium, the claimed limitations recite mental processes and certain methods of organizing human activity including business relations and managing personal relationships or interactions between people. See Guidance, 84 Fed. Reg. at 52.

First, the limitation calling for "generate a representation of data to represent information for an enterprise architecture tool associated with a plurality of user perspectives, wherein the enterprise architecture tool is configured to organize the information via a data methodology" can be done entirely mentally by merely thinking about this model or writing it down on a piece of paper.  This is despite the Specification's paragraph 10 indicating that a data model includes data representations that can be in a canonical model and includes non-canonical model data types.
See, e.g., Spec. ¶¶ 14, 45 (defining "configuration file," "logic," "a," and "a number of something" explicitly).
The term "data model" is understood in the art as "[a]n abstract model of some real-world situation or domain of interest about which information is to be held in a database and for which the logical schema for that database encodes." OXFORD DICTIONARY OF COMPUTING 130 (6th ed. 2008) ("Oxford Computing Dictionary") (internal quotation marks omitted). That dictionary adds that "[t]he term data model . . . is also used for a set of logical abstractions employed in constructing such a model." Id.
Another special-purpose dictionary defines the term "data model," in pertinent part, as "[a] description of the organization of data in a manner that reflects the information structure of an enterprise." IBM DICTIONARY OF COMPUTING 173 (10th ed. 1994) ("IBM Computing Dictionary").  [Dictionary NPL documents mailed by PTAB on 09/02/2020 and made of record in the file wrapper on that date].
Given these broad definitions, a "data model," namely (1) a set of logical abstractions employed in constructing an abstract model of some real-world situation or domain of interest, or (2) a description of the organization of data in a manner reflecting an enterprise's information structure, can be generated entirely mentally or with pen and paper.  Therefore, the recited representation of data generation function falls squarely within the mental processes category of the USPTO's guidelines and, therefore, recites an abstract idea. See Guidance, 84 Fed. Reg. at 52 (listing exemplary mental processes including observation and evaluation). That the Oxford Computing Dictionary abstractions, namely a set of logical abstractions that are used to construct an abstract model, only underscores that generating a data model as claimed is an abstract idea.
Second, the limitation calling for “receiv[ing] a plurality of categorizations of data types to include within the representation of data, wherein data within each categorization of data type is associated with a feature of a plurality of features, and wherein the plurality of categorizations of data types include canonical model data types and non-canonical model data types” can not only be done entirely mentally or with pen and paper, but the data types can also be received from others via oral or written communication.  In short, the recited receiving limitation fits squarely in the mental processes and certain methods of organizing human activity categories of the USPTO's guidelines and, therefore, recites an abstract idea. See Guidance, 84 Fed. Reg. at 52 (listing exemplary methods of organizing human activity, including personal interactions and following rules or instructions).
Third, the limitations calling for (1) “defin[ing] a plurality of categories of shortcuts, wherein each category of shortcut operates with one of the plurality of features”; (2) “identify[ing] a first intermediary executed from a single selection within the representation of data”; (3) “categoriz[ing] the identified first intermediary into one of the defined plurality of categories of shortcuts”; (4) “determin[ing] one or more unknown executed applications and processes of the identified first intermediary executed from the single selection based on the received plurality of categorizations of data types by determining a number of applications and interactions executed when a particular shortcut is utilized”; and (5) “generating a data model in a canonical model data type 
Lastly, the limitation calling for “displaying the data model on a user interface, wherein displaying the data model comprises displaying information relevant to the plurality of user perspectives” can be performed by writing it down on a piece of paper, after having completed the above recited steps mentally or by writing out the steps when described above.  The Specification does not provide a definition or examples of a user interface in a limiting sense.
Therefore, apart from the recited (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium, the recited limitations fall squarely within the mental processes and certain methods of organizing human activity categories of the USPTO's guidelines and, therefore, recite an abstract idea. See Guidance, 84 Fed. Reg. at 52.

Guidance Revised Step 2A, Prong Two Analysis:
Notably, the three hardware elements enumerated above are the only recited elements beyond the abstract idea.  However, these additional elements, when considered individually and in combination with each other and in an ordered 
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claims 1, 21, and 27 as a whole.
In conclusion, claims 1, 21, and 27 are directed to an abstract idea.

Guidance Step 2B Analysis:
Turning to Alice/Mayo step two, the additional recited elements of claims 1, 21, and 27, namely the recited (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium – when considered individually and as an ordered combination – do not provide an inventive concept that amounts to significantly more than the abstract idea when reading the claims as a whole. See Guidance, 84 Fed. Reg. at 56. As noted above, the claimed invention merely uses generic computing components to implement the recited abstract idea.  The claimed (1) “processor”; (2) “memory storing instructions”; and (3) “non-transitory generic computing functionality is well-understood,  routine, and conventional. 
As noted previously by the PTAB’s 09/02/2020 Decision, there is ample evidence of this generic computing functionality in not only the case law, but also Appellant's own Specification. See, Spec. ¶¶ 1, 11-22, 45 (describing generic computer components used to implement the invention). Therefore, the additional recited elements do not add significantly more than the abstract idea to render the claims patent­eligible.
In conclusion, the additional recited elements – considered individually and as an ordered combination – do not add significantly more than the abstract idea to provide an inventive concept under Step 2 of the Guidance when reading claims 1, 21, and 27 as a whole. See Guidance, 84 Fed. Reg. at 56.

Dependent claims 2-6, 16-18, 22-26, and 28-31:
	Claim 2 depends on claim 1, discussed above, and further recites a data model which is capable of including categorizations of data types.  Claim 3 depends on claim 2, and further recites that at least one of the categorizations include information relating to the first intermediary.
Claim 4 depends on claim 1, discussed above, and further recites defining categories of shortcuts within a configuration file.
Claim 5 depends on claim 1, discussed above, and further recites that the first intermediary is a shortcut that uses a plurality of applications.  Claim 6 depends on 
Claims 16- 18 depend on claim 1, discussed above, and further recite what underlying information the representation of data represents.

	Claims 22-26 correspond to claims 2-6, and claims 28-31 correspond to claims 2-5, respectively.

	Similar to the rationale discussed above, dependent claims 2-6, 16-18, 22-26, and 28-31 recite limitations that further define the form or type of data applied to the abstract idea using the generic computing components to implement generic computing functionality.  Therefore, the dependent claims are also directed to an abstract idea without significantly more.

Allowable Subject Matter
Independent claims 1, 21, and 27 would be allowable over the prior art of record if Applicant were to overcome the rejections under 35 U.S.C. § 101, set forth in this Office action.  Additionally, dependent claims 2-6, 16-18, 22-26, and 28-31 would also be allowable based on their dependency on an allowable independent claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/05/2021